Order, Judgment, and Concurring Opinion filed January 4, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00204-CV


                        CCC GROUP, INC., Appellant
                                        V.
   ENDURO COMPOSITES, INC. AND J.P. MACK INDUSTRIES, LLC,
                         Appellees


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-18092

                                    ORDER

      On August 31, 2021, this court issued a judgment in which the court
affirmed in part and reversed and rendered in part the trial court’s judgment. This
court also issued a Majority Opinion, and Justice Spain authored a Concurring
Opinion.

      On September 16, 2021, the parties notified this court that they had agreed to
mediate the case in an attempt to settle the matters on appeal. We removed the case
from this court’s active docket to permit the parties to mediate. On December 14,
2021, the parties filed a joint motion to dismiss the appeal because the parties
reached a settlement agreement. We grant the motion to dismiss.
      We already have issued an opinion in this appeal, and we decline to
withdraw the Majority Opinion. See Tex. R. App. P. 42.1(c); see Houston Cable
TV, Inc. v. Inwood West Civic Ass’n, 860 S.W.2d 72, 73 (Tex. 1993).

      We reinstate the appeal, withdraw our judgment dated August 31, 2021, and
in its place, we issue a judgment dismissing the appeal.




                                       /s/   Randy Wilson
                                             Justice

Panel Consists of Justices Jewell, Spain, and Wilson. Justice Spain authored a
Concurring Opinion.